Petition for Writ of Mandamus Denied and Opinion filed February 24, 2003








Petition for Writ of Mandamus Denied and Opinion filed
February 24, 2003.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00181-CV
____________
 
IN RE JASON TIMMONS and BRIAN TIMMONS, Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On February 19, 2003, relators,
Jason Timmons and Brian Timmons, filed a petition for writ of mandamus in this
Court.  See Tex. Gov=t. Code Ann. ' 22.221  see also Tex. R. App. P. 52.  In their petition, relators
seek to compel the Hon. John Donovan, presiding judge of the 61st District
Court in Harris County, Texas, to set aside his orders signed January 30, 2003,
and February 4, 2003, denying relators= motion to conduct ex parte communications with an expert witness.
We deny relator=s petition for writ of mandamus.
PER CURIAM
 
 
Petition Denied
and Opinion filed February 24, 2003.
Panel consists of
Chief Justice Brister and Justices Fowler and Edelman.